Customer No. 2920 Exhibit 10.66

 

AMENDMENT TO LOAN AGREEMENT

 

 

THIS AMENDMENT TO BUSINESS LOAN AGREEMENT (ASSET BASED) made at Akron, Ohio as
of March 26, 2012, between FIRSTMERIT BANK, N.A., (the "Lender") and Ourpet’s
Company (the "Borrower").

 

W I T N E S S E T H

 

WHEREAS, the Lender and the Borrower made and entered into a Business Loan
Agreement (ASSET BASED) dated June 28, 2011, and as amended; and

 

WHEREAS, the Lender and the Borrower desire to revise certain language;

 

NOW THEREFORE, in consideration of the mutual premises herein contained and
other valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree to amend the Business Loan
Agreement (ASSET BASED) in the following respect and in such respect only:

 

1. Revise Subsection "Minimum Income and Cash Flow Requirements" under
subsection "Financial Covenants and Ratios" under section “AFFIRMATIVE
COVENANTS” as follows:

 

Minimum Income and Cash Flow Requirements: Other Cash Flow requirements are as
follows: (A) for the trailing twelve month periods ending 3/31/ 12 and 6/30/12
as follows: Exclude from the numerator (add it back to the numerator) the
one-time inventory adjustment of $588,000 for the corresponding periods of
fiscal year ending 12/31/11, and exclude from the denominator (subtract it from
the denominator) the $467,500 of principal payments on the subordinated debt
that was made in corresponding periods of the fiscal year ending 12/31/11; (b)
for the trailing twelve month period ending 9/30/12: Exclude from the numerator
(add it back to the numerator) the one-time inventory adjustment of $138,000 for
corresponding quarterly period of fiscal year ending 12/31/11, and exclude from
the denominator (subtract it from the denominator) the $50,000 of principal
payments on the subordinated debt that was made in corresponding quarter of
Fiscal Year ending 12/31/11.

 



It is expressly understood and agreed that all other terms and conditions of the
aforesaid Loan Agreement shall remain unchanged and in full force and effect and
are fully applicable to the amendment made hereby.

It is expressly agreed by the Parties that this Amendment does not change any
other terms or conditions of the Note not specifically amended herein, and that
such terms and conditions not amended shall remain in full force and effect and
are expressly applicable to the terms of this Amendment.

 

The undersigned Borrower hereby ratifies and affirms its liability to FMB
pursuant to the aforesaid indebtedness and loan relationship, evidenced in part,
by this Amendment and agrees that its liability thereon shall continue in full
force and effect and represents to FMB that it has no defenses, set-offs, or
other claims against FMB. The undersigned Borrower releases and forever
discharges FMB, its present and future, directors, officers, employees, agents,
attorneys, successors and assigns, of and from, any and all actions, claims,
and/or demands (whether these are now known or unknown, or whether these now
exist or may hereafter accrue through the date of this Amendment) which said
Borrower may hold against FMB, its present and future directors, officers,
employees, agents, attorneys, successors and/or assigns, as a result of said
Parties’ business , legal and contractual relationship, which in any manner
arises under, arises in, or relates to, the indebtedness and loan relationship,
evidenced in part, by this Amendment. The undersigned Borrower further agrees
that in the event its indebtedness and loan relationship, evidenced in part, by
this Amendment, is secured by any lien or security interest, nothing contained
herein or done pursuant hereto shall affect such lien or security interest or
the priority of the same with regard to other encumbrances.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of this date first above written.

 

 

 

 

BORROWER:                   Ourpet’s Company                   /s/ Steven
Tsengas     March 28, 2012   Steven Tsengas, President     Date        







        FirstMerit Bank, N.A.                   /s/ Eric Hollinger     March 28,
2012   Eric Hollinger, Senior Vice President     Date        



  

